Citation Nr: 0126143	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983.



The claims file contains a report of a June 1999 rating 
decision wherein entitlement to service connection for 
headaches on a direct basis was denied.

The current appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO continued an initial 10 
percent rating for hypertension.  

The veteran provided oral testimony before the undersigned 
Member of the Board at the Montgomery, Alabama RO in August 
2001, a transcript of which has been associated with the 
claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran contends that his hypertension is far more 
seriously disabling than is reflected in the current 10 
percent evaluation.

During his August 2001 hearing before the undersigned, the 
veteran testified to receiving treatment for his hypertension 
in July 2001.  He further stated that he was receiving 
treatment approximately every three months.  The medical 
records for the reported treatment have not been associated 
with the claims file.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim. Bell v. 
Derwinski, 2 Vet. App. 611 (1992).



The Board also notes that the veteran reports he was denied 
Social Security Administration (SSA) benefits.  No relevant 
records are associated with the claims file but may be 
probative of the claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

The Board is of the opinion that the evidentiary record is 
not complete in conformance with the new law.  The complete 
medical records referable to treatment of the veteran for his 
hypertension and a contemporaneous medical examination would 
materially assist in the adjudication of his claim.

In his notice of disagreement with the RO adjudication the 
veteran appears to be claiming entitlement to service 
connection for headaches on a secondary basis.  This recently 
raised issue is inextricably intertwined with the certified 
issue of entitlement to an initial rating in excess of 10 
percent for hypertension.  

The Court has held that VA must develop all issues which are 
reasonably raised from a liberal reading of the entire 
record, where these issues are inextricably intertwined with 
the issues on appeal, Myers v. Derwinski, 1 Vet. App. 127 
(1991), and that all inextricably intertwined matters must be 
adjudicated by VA prior to any determination by the Board on 
the merits of the claim.  Harris v. Derwinski, 1 Vet. App., 
183 (1991).

Accordingly, the issue of entitlement to service connection 
for headaches should be first adjudicated by the RO prior 
appellate review of the issue of entitlement to an initial 
increased evaluation for hypertension.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).  

In this regard, the RO should afford the veteran 
comprehensive examination(s) to determine the exact nature, 
extent of severity, and etiology of his headaches, and an 
opinion as to any causal relationship between service-
connected hypertension and headaches.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for 
headaches and hypertension.  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Re. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159 (2001).

4.  The RO should arrange for a VA 
examinations of the veteran by board 
certified specialists in neurology and 
cardiology for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any headache 
disorder, and the nature and extent of 
severity of the service-connected 
hypertension.   

The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

The cardiovascular medical specialist 
should comment on the severity of 
hypertension, and express an opinion as 
to whether there are any complications 
associated with hypertension.  

The examiners must be requested to 
address the following medical issues:

(a) Does the veteran have a headache 
disorder, and if so is it causally 
related to or a manifestation of his 
service-connected hypertension?

(b) If not so related, does the service-
connected hypertension aggravate any 
headache disorder which may be present?

(c) If such aggravation is found present, 
the examiners must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of headaches;

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to the service-connected 
hypertension based on medical 
considerations, and;

(3) The medical considerations supporting 
an opinion that increased manifestations 
of headaches are proximately due to the 
service-connected hypertension.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the inextricably intertwined issue of 
entitlement to service connection for 
headaches as secondary to the service-
connected hypertension to include 
consideration of the provisions of 38 
C.F.R. § 3.310(a) and the Court's holding 
in Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Thereafter, the RO should readjudicate 
the claim of entitlement to an initial 
evaluation in excess of 10 percent for 
hypertension.  

In so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2001) and the 
Court's holdings in Fenderson v. West, 12 
Vet. App. 119 (1999) referable to initial 
grants of service connection and 
assignment of "staged" ratings.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure to report for any scheduled VA 
examination(s) may result in a denial of his claims.  
38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


